Citation Nr: 0522757	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-18 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (M&ROC) in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating from 30 percent for a 
gunshot wound to Muscle Group XI with a compound comminuted 
fracture of the right tibia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from February 1948 to 
February 1952. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (M&ROC) in Wichita, 
Kansas, which denied the veteran's claim seeking entitlement 
to an increased rating from 30 percent for a gunshot wound to 
Muscle Group XI with a compound comminuted fracture of the 
right tibia.  


FINDINGS OF FACT

1.  The veteran's gunshot wound to Muscle Group XI with a 
compound comminuted fracture of the right tibia is manifested 
by pain and flare-ups; however, there is not nerve damage to 
the right leg.  

2.  The veteran does not have ankylosis of his right ankle.  

3.  The veteran has extension of the right knee to 0 degrees; 
even when pain and flare-ups are considered, the veteran does 
not have the equivalent of extension of the right knee 
limited to 30 degrees.  

4.  The veteran does not have recurrent subluxation or 
lateral instability of the right knee.  

5.  The veteran fractured his right tibia during service, but 
he does not have nonunion of the tibia and fibula.  






CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for residuals of a gunshot wound to Muscle Group XI 
with a compound comminuted fracture of the right tibia have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.55, 4.56, 
4.73, Diagnostic Code 5311 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the 
Regional Office (RO) must satisfy the following four 
requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated from August 2003, the M&ROC 
informed the veteran what type of evidence he would have to 
submit to establish that his service-connected disability had 
increased in severity.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the August 2003 
VCAA letter, the M&ROC informed the veteran that the RO would 
get such things as relevant records from any Federal agency, 
including medical records from VA hospitals or from the 
Social Security Administration, and that it would obtain 
private medical records if the veteran provided enough 
information about the records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The August 
2003 letter told the veteran to provide enough information 
about the records in question so that VA could request them 
from the person or agency that had them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the August 2003 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the general instructions in this 
letter and the statement of the case clearly implied that the 
veteran should prosecute his appeal by assisting in this 
fashion.  Furthermore, VA has consistently asked the veteran 
for information about where and by whom he was treated for 
his gunshot wound throughout the more than 2 years that his 
claim has been adjudicated.  Furthermore, the veteran has not 
contended that he was prejudiced by the M&ROC's phrasing of 
the request in the August 2003 letter.  Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).  

There are no outstanding records to obtain.  Whenever the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  As 
a result, the veteran was provided the required notices and 
he was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the M&ROC has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, the 
information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

Service medical records show that the veteran was wounded in 
action in Korea in August 1950, incurring a through-and-
through wound of the right leg.  The wound of entrance was on 
the anterolateral surface of the leg at the level of the 
tibial tuberosity, with the wound of exit on the same level 
at the anteromedial surface.  The wound was debrided and a 
cast applied.  The veteran was evacuated to a hospital where 
the exit wound was described as about 5 centimeters in 
diameter with a rather large soft tissue defect.  An x-ray 
film taken during the latter part of August showed a 
compound, comminuted fracture of the tibia.  Early in 
September 1950, the 5 cm. defect at the exit wound was 
described as covered with purulent matter.  The entrance 
wound healed well while healing of the exit wound was 
delayed.  In November 1950, an examiner reported the exit 
wound as healing well.  In February 1951, x-ray films showed 
that the union of the bone appeared to be firm, and the 
veteran returned to duty in March 1951.  At an examination in 
February 1952 (to determine fitness for release from active 
duty), the examiner referred to old scars, and residuals of 
shrapnel wound of the right leg.  

At a VA examination in February 1957, the examiner commented 
that x-ray showed the right tibia had been fractured at the 
junction of the proximal and middle thirds, but it had healed 
with firm bony union in good apposition and alignment, with 
no residual fragments to indicate retained foreign bodies.  

In a March 1957 rating decision, the RO granted service 
connection for residuals of a through and through gunshot 
wound to Muscle Group XI with a compound comminuted fracture 
of the right tibia, healed, moderately severe.   

In a November 1963 rating decision, the RO increased the 
veteran's disability rating to 30 percent, for a severe 
injury.  

VA Medical Center treatment records from 2002 to 2003 do not 
show treatment for the veteran's right leg.  

The veteran underwent a VA examination in December 2003 for 
his bones.  
The examiner stated that there were no symptoms of pain, 
weakness, stiffness, swelling, heat, redness, drainage, 
instability, or "giving way", locking, abnormal motion with 
regard to bone fracture.  There were no flare-ups regarding 
bone disease.  The examiner stated that there were no effects 
from bone fracture or disease on the veteran's usual 
occupation and daily activities.  There was more shoe wear on 
the right.  There were no constitutional signs of bone 
disease.  
Diagnosis was radiological evidence of an old healed fracture 
proximal mid shaft of the tibia with satisfactory position 
and no acute osseous abnormality.  

The veteran underwent a VA examination in December 2003 for 
his muscles.  It was noted that about two years ago, the 
veteran had a stroke affecting the left extremities.  He 
stated in the past, he was able to walk up to 1/2 mile, but now 
could walk 1/2 block to one block.  He said most of the time 
there was a level of pain at a level of seven to eight.  He 
stated that there were times the leg became painful and 
awakened him at night with a level of nine to ten pain.  He 
stated that flare-ups could occur with walking or changes in 
weather.  He stated that he had just learned to live with it, 
and rested the leg, and elevated it.  Regarding muscle groups 
affected, the veteran's posterior and lateral muscles of the 
right leg were affected.  
There were no nerve or vascular structures traumatized.  
There was cleaning of the wound and casting without ORIF 
surgery.  Examination showed an entrance wound measuring 1/2 
inch in circumference.  There was an exit wound at the medial 
aspect of the right lower leg measuring 2 inches by 1.5 
inches in circumference.  Regarding muscle group XI, the 
medial aspect of the lower right leg wound area showed a 0.5 
cm. in depth defect at the exit wound.  There was sensitivity 
verbalized with palpation to the scars.  There was tenderness 
to palpation at the exit wound.  There was no adhesion, and 
no tendon damage.  X-rays showed a healed fracture of the 
proximal mid-shaft of the tibia without joint or nerve 
damage.  Muscle strength was 4/5.  There was herniation over 
the mid-tibia area laterally and anteriorly with a 6-inch by 
3-inch bulge no requiring support.  The muscle group moves 
the joints through sufficient normal range of motion in order 
to accomplish activities of daily living with adequate 
strength.  There was trace edema of the right lower 
extremity.  The left calf measured 1/4 inch larger in 
circumference compared to the right.  Range of motion of the 
knees was 0-135.  Range of motion of the ankle was 0-35 
degrees flexion, and 0-8 degrees dorsiflexion.  There was 
limitation from pain during flare-ups.  


Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2004), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The veteran's gunshot wound to Muscle Group XI with a 
compound comminuted fracture of the right tibia  is rated 
under 38 C.F.R. § 4.73, Diagnostic Code 5311 for muscle 
injuries, and is evaluated as 30 percent disabling.  By 
regulatory amendment effective June 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  Since the veteran filed 
his claim for an increased rating in August 2003, only the 
new criteria will be considered.  

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of muscle injuries, particularly as they relate 
to residuals of gunshot and shell fragment wounds.  

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 provides that: (a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe.

38 C.F.R. § 4.56 (d)(4) describes severe disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

As noted above, the veteran's shell fragment wound to the 
right leg is rated as 30 percent disabling under Diagnostic 
Code 5311.  Diagnostic Code 5311 addresses impairment of 
Muscle Group XI, i.e., the posterior and lateral crural 
muscles, and muscles of the calf.  The Code provides that the 
function of the muscles in Muscle Group XI is propulsion, 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  Injuries to 
Muscle Group XI are rated as 10 percent when moderate; 20 
percent when moderately severe; and 30 percent when severe.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.

The evidence shows that the veteran's gunshot wound to Muscle 
Group XI is already rated as 30 percent disabling, indicating 
a severe muscle injury.  This is the highest rating that the 
veteran's disability can be assigned under Diagnostic Code 
5311.  While the veteran has complained of pain and weakness 
in his right leg, pain is encompassed by the relevant rating 
criteria shown in the requirements for severe muscle injuries 
under 38 C.F.R. § 4.56.  Therefore, the veteran is not 
entitled to a higher rating than 30 percent based on pain on 
use.

Next, it must be considered whether the veteran is entitled 
to a higher disability rating when his gunshot wound is rated 
under 38 C.F.R. § 4.71(a) for musculoskeletal disabilities.  

Since the veteran has nearly full range of motion in his 
right knee (at his December 2003 VA examination he had full 
extension of 0 degrees and flexion to 135 degrees), he is not 
entitled to a higher rating than 30 percent when his 
disability is considered under either Diagnostic Code 5260 or 
5261.  It is pointed out that a 30 percent rating is the 
highest rating under Diagnostic Code 5260 for limitation of 
flexion, and for the veteran to be afforded a higher rating 
under Diagnostic Code 5261 for limitation of extension, the 
evidence would have to show extension limited to 30 degrees.  
Considering that the veteran had full extension, even when 
factors such as additional range of motion loss due to pain, 
weakened movement, excess fatigability, and incoordination 
are considered, including during flare-ups, the veteran is 
still not entitled to an increased rating.  

The veteran is not entitled to an increased rating under 
Diagnostic Code 5257 as the evidence does not show recurrent 
subluxation or lateral instability of the knee.  

The veteran is not entitled to an increased rating for his 
ankle as the evidence does not show that he has ankylosis of 
the ankle, and a 20 percent rating is the highest rating for 
limitation of motion of the ankle. 

The veteran is not entitled to a higher rating when his 
disability is considered under Diagnostic Code 5262 for 
impairment of the tibia and fibula.  Specifically, the 
evidence does not show that he has nonunion of the tibia and 
fibula, with loose motion, requiring a brace necessary for a 
40 percent rating.  

The Court held in Esteban v. Brown, 6 Vet.App. 259, 261 
(1994), that a veteran's conditions can be rated separately 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  However, the veteran 
is not entitled to a separate rating under 38 C.F.R. 
§ 4.124a, for Diseases of the Peripheral Nerves.  This is 
because the evidence does not show that the veteran sustained 
an injury to any of the nerves in his legs.  At the veteran's 
December 2003 VA examination, the examiner specifically 
commented that there were no nerve or vascular structures 
traumatized.  

Thus, based on the aforementioned discussion, the evidence 
does not show that the veteran is entitled to an increased 
rating from 30 percent for his gunshot wound to Muscle Group 
XI.  The evidence also does not show that the veteran is 
entitled to a separate rating for his gunshot wound to Muscle 
Group XI.  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained special VA orthopedic and muscle examinations to 
determine the extent of the injury to the veteran's right 
leg.  The evidence includes records of prior medical history 
and rating decisions.  Therefore, the RO and the Board have 
considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating.  


Consideration of an extraschedular rating

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The current evidence 
demonstrates that an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is not warranted.  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization.  Regarding marked interference 
with employment, the veteran's disability manifests itself in 
ways that are contemplated in the rating schedule.  There are 
no unusual manifestations regarding the veteran's disability.  

Regarding employability, the veteran's disability does not 
have unusual manifestations and does not affect employment in 
ways that are not already taken into account under the 
provisions of the rating schedule.  The examiner at the 
veteran's December 2003 VA examination specifically commented 
that there were no effects from bone fracture or disease on 
the veteran's usual occupation and daily activities.  While 
the veteran has described pain and flare-ups from his gunshot 
wound, it is important to note that, under the provisions of 
38 C.F.R. § 4.1, the percentage ratings contemplated in the 
rating schedule represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  The regulation further 
provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 




employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.


ORDER

An increased rating from 30 percent for a gunshot wound to 
Muscle Group XI with a compound comminuted fracture of the 
right tibia is denied.  



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


